  Case 1:20-cv-07501-RMB Document 2 Filed 06/22/20 Page 1 of 2 PageID: 17


NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

DANNY BLACKMON,                   :     CIV. NO. 20-7501 (RMB)
                                  :
                  Petitioner      :
                                  :
     v.                           :           OPINION
                                  :
DAVID E. ORTIZ,                   :
                                  :
                  Respondent      :

BUMB, District Judge

     On June 19, 2020, Petitioner Danny Blackmon, a prisoner

confined in the Federal Correctional Institution in Fort Dix, New

Jersey, filed a petition for writ of habeas corpus under 28 U.S.C.

§ 2241. This matter is now before the Court for screening pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts (“Habeas Rules”), which provides that the

Court shall dismiss the petition if it “plainly appears from the

petition and any attached exhibits that the petitioner is not

entitled to relief ….” Rule 4 is applicable to petitions brought

under 28 U.S.C. § 2241, pursuant to Rule 1, scope of the rules.

     Petitioner alleges that he is a citizen of the State of North

Carolina who is unlawfully imprisoned in New Jersey. (Pet., Dkt.

No. 1.) Petitioner claims not to have been given notice of his

crime of conviction. (Id.) He further alleges that he is subject

to “COVID-19 overrun Lock-down conditions of confinement.” (Id.)

Petitioner seeks release from prison because he is 65-years-old
  Case 1:20-cv-07501-RMB Document 2 Filed 06/22/20 Page 2 of 2 PageID: 18


and has medical conditions that make him particularly vulnerable

to COVID-19. (Pet., ¶13, Dkt. No. 1.)

     First, Petitioner is not wrongfully imprisoned in a federal

prison; he was convicted of a federal crime in the Eastern District

of North Carolina in December 2004, as Petitioner alleges in the

petition. (Id., ¶3); see also Unites States v. Blackmon, 03cr77-

BO-1 (E.D.N.C.) (available at www.pacer.gov). This Court lacks

jurisdiction to grant Petitioner compassionate release, which he

may seek from his sentencing court under 18 U.S.C. § 3582(c)(1)(A),

as amended by the First Step Act. See United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020). If Petitioner wishes to bring a suit

about conditions of confinement, rather than a petition for writ

of habeas corpus seeking release from prison, he may do so in a

civil rights action, after exhausting his administrative remedies.

See 42 U.S.C. § 1997e(c)(1).

     For these reasons, the Court will dismiss the petition for

writ of habeas corpus for lack of jurisdiction. An appropriate

Order follows.



Date:   June 22, 2020                   s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge
                                    3
